DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2, represented by Fig. 5, in the reply filed on 06/20/2022 is acknowledged.  The traversal is on the ground(s) that the action does not identify any claims for restriction.  This is not found persuasive because in the restriction requirement, each species was outlined and described to state the mutually exclusive characteristics of each species.  As stated in the restriction requirement, no claims appear generic with respect to the species.  Based on Applicant’s election, claims 1-5, 8, and 19-30 correspond to Species 2.  Claim 6 corresponds to Species I, represented by Fig. 4, ([0074]), while claim 7 corresponds to Species 4, sub species 4-B (Fig. 8A, [0082]).

The restriction/election requirement is therefore deemed proper and is made FINAL.  Claims 1-5, 8, and 19-30 are examined.  Claims 6 and 7 are withdrawn.  Claims 9-18 have been cancelled by the Applicant.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 5, 21, 27, and 29 are objected to because of the following informalities:
Claim 5, line 3, change: “has a greater cell density [[more]] than the open cell portion.”
Claim 21, line 2, change: “compacted portion [[having]] has a greater density each of the second closely compacted…”
Claim 27, line 2, change: “compacted portions are in an out-of-plane configuration.”
Claim 29, line 2, change: “has a density less than each of the second open cell portion,…”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chordwise axis” in claims 23 and 24 and the “out-of-plane configuration” recited in claims 27 and 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 22 recites “wherein the first closely compacted portion is disposed in the first one/fifth of the chordwise width of the airfoil member”.  This limitation is indefinite because as shown in Fig. 5, the first closely compacted portion 131f is a region that extends from the leading edge to a particular span location dependent on the radial location (i.e., from upper skin 119’ to lower skin 121’).  In other words, the portion 131f does not extend uniformly in the chordwise direction (i.e., horizontal).  Therein, the claim recitation of the portion being in the first one/fifth of the chordwise width of the airfoil is unclear because it is not consistent with what is shown in Fig. 5.  Second, it is recommended to replace the term “width” with “length”, as the term “length” is more familiar in the art with respect to the terms “chord” or “chordwise”.  As a possible suggestion, the claim may be rewritten as follows:
Claim 22, line 2, change: “wherein the first closely compacted portion extends up to one-fifth of [[the]] a chordwise [[width]] length of the airfoil member.”

Claims 27 and 30 each recite of second and third compacted portions and third and fourth open cell portions, respectively, being in an out-of-plane configuration.  The terms “out-of-plane configuration” is unclear and ambiguous.  In the specification, [0078] and [0079] recite the terms, but do not explain the definition or meaning of the terms.  Further, such limitations are not shown in the figures provided.  Therein, in light of the claim limitation “out-of-plane configuration”, a person of ordinary skill in the art would not be informed of the boundaries of what constitutes infringement between a non “out-of-plane configuration” and an “out-of-plane configuration”.  Therein, the claim is indefinite as a result of the boundaries of the claim not clearly being delineated, rendering the scope unclear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 19-20, 27-28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Welch (US 2018/0038385 A1).
Regarding claim 1, Welch discloses an airfoil member (110, Fig. 3) having a root end (60), a tip end (78), a leading edge (70), and a trailing edge (72), the airfoil member comprising: 
an upper skin (76); 
a lower skin (74); and 
a support network (80, [0034]) having a plurality of interconnected support members in a lattice arrangement (members 96, 90, 92, and 98 are interconnected as shown in Fig. 3 to form the lattice network 80, [0037]), the support network being configured to provide tailored characteristics of the airfoil member (lattice structure can be tuned (i.e., tailored) vibrationally and damped to increase the impact resistance of the blade, [0034], further the phrase “configured to provide tailored characteristics of the airfoil member” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed in Welch. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).
Regarding claim 2, Welch discloses wherein at least one of the upper skin (76) and the lower skin (74) are configured to provide tailored characteristics of the airfoil member (the phrase “configured to provide tailored characteristics of the airfoil member” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed in Welch. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).

Regarding claim 3, Welch discloses wherein the plurality of interconnected support members (members 96, 90, 92, and 98 are interconnected as shown in Fig. 3 to form the lattice network 80, [0037]) define a plurality of openings, the plurality of openings comprising at least one of the following shapes: square, triangle, rectangle, pentagon, octagon, and trapezoid (triangle shaped openings at location “T”, Fig. 3’ below; pentagon shaped openings at location “P”).

    PNG
    media_image1.png
    831
    766
    media_image1.png
    Greyscale

Fig. 3’
Regarding claim 4, Welch discloses wherein the support network (80) comprises a closely compacted portion (portion 102, has a greater density than portion 100, and therein the lattice structure at portion 102 is a closely compacted portion, [0038]).
Regarding claim 5, Welch discloses wherein the support network (80) comprises an open cell portion (i.e., cell portions formed by members 96, 90, 92, and 98 are interconnected as shown in Fig. 3 to form the lattice network 80, [0037]), wherein the closely compacted portion has a cell density more than the open cell portion (for example, the single pentagonal open cell portion (i.e. circled portion in Fig. 3’) has a less cell density as discussed in [0037] than the closely compacted portion (102, wherein in Fig. 3’, the closely compacted portion 102 forms form four triangle cells and therein has a greater cell density in such portion).
Regarding claim 8, Welch discloses wherein the airfoil member (110) is one piece (the lattice structure 80 defines the airfoil member 110, [0040], lines 6-7; wherein the lattice structure is integrally formed as one piece via additive manufacturing, [0034], lines 4-7).
Regarding claim 19, Welch discloses wherein the airfoil member (110) comprises a plurality of closely compacted portions including a first closely compacted portion (102), a second closely compacted portion (“2c”, Fig. 3’), a third closely compacted portion (“3c”, Fig. 3’), and a fourth closely compacted portion (“4c”, Fig. 3’).
Regarding claim 20, Welch discloses wherein the plurality of closely compacted portions (102, 2c, 3c, 4c) is adjacent to the leading edge (as shown in Fig. 3’, portions 102, 2c, 3c, 4c are adjacent to the leading edge of airfoil member 110).
Regarding claim 27, Welch discloses wherein the second closely compacted portion (“2c”) and the third (“3c”) closely compacted portions are in out-of-plane configuration (with respect to vertical, radial planes extending along a chordwise direction, the portions would lie in different planes, and therein are interpreted as an “out of plane” configuration since portions 2c and 3c would not lie in the same vertical plane).
Regarding claim 28, Welch discloses wherein the airfoil member (110) comprises a plurality of open cell portions (i.e., cell portions formed by members 96, 90, 92, and 98 are interconnected as shown in Fig. 3 to form the lattice network 80, [0037]) in the support network including a first open cell portion (for example, the single pentagonal open cell portion (i.e. circled portion 100 in Fig. 3’), a second open cell portion (circled portion “2o”, Fig. 3’), a third open cell portion (circled portion “3o”, Fig. 3’), and a fourth open cell portion (circled portion “4o”, Fig. 3’).
Regarding claim 30, Welch discloses wherein the third open cell portion (“3o”) and the fourth open cell portion (“4o”) are in an out-of-plane configuration (third and fourth open cell portions are at different radial locations (i.e. span heights) along the airfoil member and therein will not lie in the same horizontal, flat plane extending in the chordwise direction, and is therein considered that the two portions are in an “out of plane configuration”).

Claims 1, 3, 8, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanni et al. (U.S. 7,144,222).
Regarding claim 1, Lanni et al. discloses an airfoil member (10, Fig. 2b) having a root end (20), a tip end (tip shown in Fig. 2b), a leading edge (12), and a trailing edge (14), the airfoil member comprising: 
an upper skin (upper skin 16 shown in Fig. 2c); 
a lower skin (lower skin also labeled as 16 in Fig. 2c); and 
a support network (26, Col. 3, lines 25-40) having a plurality of interconnected support members in a lattice arrangement (lattice members shown in Fig. 2b), the support network being configured to provide tailored characteristics of the airfoil member (lattice structure can be altered (i.e., tailored), Col. 5, lines 44-54, further the phrase “configured to provide tailored characteristics of the airfoil member” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed in Welch. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).

Regarding claim 3, Lanni et al. discloses wherein the plurality of interconnected support members (lattice member shown in Fig. 2b) define a plurality of openings, the plurality of openings comprising at least one of the following shapes: square, triangle, rectangle, pentagon, octagon, and trapezoid (triangle shaped openings shown in Fig. 2b for lattice structure 26).

Regarding claim 8, Lanni et al. discloses wherein the airfoil member (Fig. 2b) is one piece (entire blade 10 is a single integral component, Col. 3, lines 38-41).

Regarding claim 28, Lanni et al. discloses wherein the airfoil member (10) comprises a plurality of open cell portions (i.e., cell portions formed by lattice members shown In Fig. 2b) in the support network including a first open cell portion (“A”, Fig. 2b’ below), a second open cell portion (B), a third open cell portion (C), and a fourth open cell portion (D).

    PNG
    media_image2.png
    585
    419
    media_image2.png
    Greyscale

Fig. 2b’
Regarding claim 30, Lanni et al. discloses wherein the third open cell portion (C) and the fourth open cell portion (D) are in an out-of-plane configuration (third and fourth open cell portions are at different radial locations (i.e. span heights) along the airfoil member and therein will not lie in the same horizontal, flat plane extending in the chordwise direction, and is therein considered that the two portions are in an “out of plane configuration”).

Allowable Subject Matter
Claims 21 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior art of record fails to disclose or suggest wherein the first closely compacted portion has a density of greater than each of the second closely compacted portion, the third closely compacted portion, and the fourth closely compacted portion.  Welch does not disclose or suggest of a density relationship between the third and fourth closely compacted portion with respect to the first closely compacted portion.  
Claims 22-26 would be allowable due to their dependency on claim 21 if the 112 rejections associated with any of such claims are resolved.  
Regarding claim 29, the prior art of record fails to disclose or suggest wherein the first open cell portion is adjacent to the trailing edge and has a density less than the second open cell portion, the third open cell portion, and the fourth open cell portion.  Welch does not disclose or suggest of a density relationship between the second, third and fourth open cell portion with respect to the first open cell portion.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        08/10/2022